Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 06/01/22. Claims 1-20 are currently pending in the application, with claims 6-9 and 11-20 having being withdrawn.  Accordingly, claims 1-5 and 10 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Given that Applicant has amended the claims and has changed the dependency of claim 10, the 112(b) rejection of claim 10 is now moot. Consequently, the 112(b) rejection over claim 10 is hereby withdrawn.  The examiner however cautions applicant that withdrawn claims still lack proper dependency (i.e. claims 6, 8-9, and 13-15) and would not be allowable until said issues are resolved. 

Given that Applicant has amended the claims to now recite Z1 as a pyrazole and R as a methyl group, the 102(a)(1) rejections of claims 1-5 and 10 over Wang et al. and of claims 1-5 over Ginn are now moot.  Consequently, the 102(a)(1) rejections of claims 1-5 and 10 are hereby withdrawn.    

For the foregoing reasons, the rejections of record are hereby withdrawn.   However, in view of applicant’s amendment, the following 103 (a) Final rejection is being made.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quan et al. (WO 2014/134388 A1, cited by applicant and filed on an IDS 1449).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Quan et al. teach phenylpyrazole derivatives as potent ROCK1 and ROCK2 inhibitors of Formula (I) , stereoisomers, tautomers, or pharmaceutically acceptable salts thereof and wherein said compounds are selective ROCK inhibitors and can be added to form a pharmaceutical composition comprising said compounds and further directed to treatment of diseases such as oncological, inflammatory, cardiovascular, and fibrotic diseases, etc… (see abstract and pg. 4, lines ).  Importantly, Quan et al. teach compound 65: 

    PNG
    media_image1.png
    197
    382
    media_image1.png
    Greyscale


Which renders obvious instant Formula (I) wherein R2 is H and R3 is C1 alkyl; X is a bond; R is H; R1 is H; Z2 is a phenyl group substituted with OR; wherein R’ is C1 alkyl; and Z1 is a pyrazole and Quan further demonstrates inhibition of ROCK1/2 activity utilizing said compound (see pg. 48, compound 65 & pg. 116).  Additionally, Quan et al. teach that the compounds of the invention can be used in treatment of conditions associated with aberrant ROCK activity (see pg. 4). 

                                                                                	
	Quan et al. do not specifically teach the specific compound of Formula (I).  
	However, Quan et al. teach that compound 65 which renders obvious applicant instant formula (I).  While Quan et al. teach R as a hydrogen and the instant invention teaches R as a methyl group, the examiner maintains that such compounds is rendered obvious absent any unexpected results from applicant as it is obvious for one skilled in the art to improve on what is well-known in the art.  
It is generally noted that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S. P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C. P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S. P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q.  148 (C.C.PA.A.  1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960).    Given that applicant did not provide unexpected or unobvious results of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to substitute the “H” group to a “methyl”.

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the compound of Quan et al. since Quan et al. teach that the compounds of his invention are useful in inhibiting ROCK and useful in treating diseases possessing aberrant ROCK activity. Thus to one of ordinary skill would have been motivated to formulate the compounds of Quan et al. with the reasonable expectation of providing a method that is not only useful in inhibiting ROCK activity but also in treating diseases that possess aberrant ROCK activity.  
Objections

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

		
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on 571-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/12/2022